Title: From George Washington to Brigadier General James Mitchell Varnum, 9 April 1778
From: Washington, George
To: Varnum, James Mitchell



Sir.
Head Quarters [Valley Forge] 9th April 1778.

However contrary to my wish and inclination it is to refuse the requests of my Officers, there are cases in which duty requires a sacrifice of my feelings—it is upon this principle that I find myself under the disagreeable necessity of disapproving the application which you have made for leave of absence—for I cannot think myself warranted in suffering the Army to be deprived of its best bulwark, good Officers, at a time when we cannot, from one moment to another, assure ourselves of inactivity on the part of the enemy—General Huntington’s leave of absence was partly obtained because your Stay was regarded as certain—if you were to go at this time, your Division would be without a single General Officer, when our circumstances rather demand the presence of them all.
For these reasons I hope you will renounce all thoughts of quitting

Camp—and endeavour to conciliate your happiness with the public Interest and the good of the Service.
